USDC IN/ND case 1:20-cv-00102-WCL-SLC document 1 filed 03/03/20 page 1 of 5


                         UNITED STATES DISTRICT COURT
                         NORTHERN DISTRICT OF INDIANA
                             FORT WAYNE DIVISION

PATRICIA K. GREEN-SIMPSON,                    )
                                              )
     Plaintiff,                               )
                                              )
v.                                            ) CASE NO.
                                              )
FIRST CHOICE HOUSING, LLC,                    )
                                              )
     Defendant.                               )

                                        COMPLAINT

     COMES NOW Plaintiff, by counsel, and alleges against Defendant that:

     1.      The Plaintiff is Patricia K. Green-Simpson, a female citizen of the United States

             currently residing in Fort Wayne, who at all times relevant to this Complaint

             worked for the Defendant at its Fort Wayne, Allen County, Indiana office, located

             at 1105 Broadway, Fort Wayne, Indiana 46802. The Plaintiff is an “Employee”

             for the purposes of Title VII.

     2.      The Defendant, First Choice Housing, LLC is an Indiana limited liability

             corporation. Its headquarters is located at 1240 W Rudisill Blvd, Fort Wayne,

             Allen County, Indiana. Its registered agent is John H. Lindsay, 4702 Indiana

             Avenue, Fort Wayne, Indiana 46807. The Defendant is an “Employer” for the

             purposes of Title VII and 42 U.S.C. § 1981.

     3.      Plaintiff filed a Charge of Discrimination with the Equal Employment Opportunity

             Commission, Charge No. 470-2020-00143 on or about January 23, 2019. A copy

             that charge is attached hereto, and incorporated herein as “Exhibit A”. Plaintiff

             received notice of her right to sue on or about December 5, 2019. A copy of the
USDC IN/ND case 1:20-cv-00102-WCL-SLC document 1 filed 03/03/20 page 2 of 5


           notice is attached hereto, and incorporated herein as “Exhibit B”. This Complaint

           has been timely filed within 90 days after receipt of the notice.

     4.    The relevant facts are that Plaintiff worked for Defendant from on or about April

           23, 2018, until she was ultimately terminated on October 15, 2018.

     5.    Plaintiff worked for the Defendant as a Property Manager until she was discharged

           for a false and pre-textual reason.

     6.    Plaintiff learned that after she was terminated, she was replaced by a white female.

           Plaintiff contends that she was discriminated against on the basis of her race

           (African American/black) in violation of Title VII and 42 U.S.C. § 1981.

     7.    Plaintiff also learned that a male employee was receiving a $100 bonus for each

           “move-in”, whereas the Plaintiff, a female, had never received a “move-in” bonus

           despite having more experience and longer tenure than the male employee.

           Plaintiff therefore contends that she was also discriminated against on the basis of

           her sex (female) in violation of Title VII.

     8.    During her employment with the Defendant, Plaintiff began to notice discrepancies

           in the expenses and overcharges that were being made to investors of the

           Defendant. On one occasion, a co-worker provided the Plaintiff with a screen shot

           of a conversation, in which Jason Lindsey - bragged about charging an investor

           $9,000, then getting the work done for $3,300, and keeping the difference.

     9.    The investors themselves had also begun to have concerns and questions, and on or

           about October 9, 2018 they had a meeting at which Plaintiff was present. The

           investors had arrived at their concerns independently of Plaintiff, but one investor


                                            −2−
USDC IN/ND case 1:20-cv-00102-WCL-SLC document 1 filed 03/03/20 page 3 of 5


           “Jorge” went to lunch with Plaintiff after the meeting. Plaintiff did advise the

           investor that he should closely check his invoices but said nothing additional.

     10.   The Plaintiff was later accused by Jason Lindsey of “selling them out” to the

           investors for their overcharging practices. Plaintiff denied having “sold them out”

           but did acknowledge that she knew of the fraudulent over-charging practices that

           had occurred.

     11.   On October 15, 2019 the Plaintiff was accused of having someone alter her calendar

           – to indicate she was somewhere, when in fact she was not at that location.

           Plaintiff denied doing any such thing.

     12.   Plaintiff later learned that an employee, Haley Gorley, was asked to sign a statement

           stating she had changed the Plaintiff’s calendar, and after agreeing to sign the

           document, was subsequently given a raise.

     13.   After she had been terminated, Plaintiff received a letter from the Defendant’s

           attorney, claiming that she was somehow contacting tenants and telling them not to

           pay their rent. This was false, as Plaintiff no longer had any of the tenant contact

           information, nor did she have any reason to tell them not to pay rent. Plaintiff

           contends this letter was an attempt to harass the Plaintiff and to prevent her from

           disclosing further the fraudulent over-charges made to the investors of Defendant.

     14.   Plaintiff contends that she was discriminated against based on her sex (female) in

           violation of Title VII.   Additionally, because Plaintiff knew about fraudulent

           charging practices, and over-charges made to the Investors, the Plaintiff, contends




                                           −3−
USDC IN/ND case 1:20-cv-00102-WCL-SLC document 1 filed 03/03/20 page 4 of 5


                that she was retaliated against for not wanting to participate in a fraudulent and

                potential illegal activity.

        15.     Plaintiff further alleges that Defendant’s proffered reason for her termination were

                false, based on falsified evidence and were pretextual, and that the real reason she

                was terminated was for reporting the fraudulent over-charging behavior to the

                management, and for complaining about not receiving the same move-in bonuses

                as paid to a male employee, who had both less experience and tenure.

        16.     As a direct and proximate result of Defendant’s discriminatory and retaliatory

                conduct, and Defendant’s continued harassment of Plaintiff, Plaintiff has suffered

                economic      damages,        mental   anguish,   emotional   distress,   humiliation,

                inconvenience, pain, and other similar damages and injuries.

        WHEREFORE, Plaintiff prays for judgment against the Defendant for all compensatory

damages (including back pay and front pay), punitive damages, declaratory and injunctive relief

(that Defendant’s actions were in violation of Title VII, reasonable attorney fees and costs, and

any and all equitable and legal relief available under Title VII and 42 U.S.C. § 2000e et seq., and

the state laws of Indiana.

                                              JURY DEMAND

        Pursuant to Rule 38 of the Indiana Rules of Trial Procedure, Plaintiff demands a trial by

jury in this action.




                                                   −4−
USDC IN/ND case 1:20-cv-00102-WCL-SLC document 1 filed 03/03/20 page 5 of 5



                                         Respectfully submitted,

                                         CHRISTOPHER C. MYERS & ASSOCIATES

                                         /s/ Christopher C. Myers
                                         Christopher C. Myers, #10043-02
                                         809 South Calhoun Street, Suite 400
                                         Fort Wayne, IN 46802
                                         Telephone: (260) 424-0600
                                         Facsimile: (260) 424-0712
                                         Email: cmyers@myers-law.com
                                         Attorney for Plaintiff




                                   −5−
